



COURT OF APPEAL FOR ONTARIO

CITATION:
Salem v. Kourany, 2012
    ONCA 102

DATE:  20120215

DOCKET: C52383

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Tarek Salem

Plaintiff (Appellant)

and

Ulla Kourany

Defendant (Respondent)

Tarek Salem, appearing in person

Richard P. Bowles, for the defendant (respondent)

Dan L. Goldberg, for the child, Nayeer Salem

Heard and released orally:  February 7, 2012

On appeal from the order of Justice Roydon J. Kealey of
    the Superior Court of Justice, dated June 9, 2010.

ENDORSEMENT

[1]

This is an appeal from the order of Kealey J. dated June 9, 2010. 
    Paragraphs 3 and 4 are the relevant parts of the order for the purposes of the
    appeal:

3.  The Fathers access with the child, Nayeer, born September
    18, 1995 shall only be with her consent;

4.  The Father shall not contact Nayeer in any manner, save to
    respond to contact initiated by her and his response shall only be via the same
    medium used by Nayeer to contact him.

[2]

At the outset of his submissions, the appellant indicated that he is primarily
    concerned with para. 4 and seeks to be able to initiate contact with his
    daughter.

[3]

In his submissions, the appellant not only challenges the order of
    Kealey J. on the merits, but also submits that even if it was appropriate when
    made, the circumstances have changed in the year and a half since then.  He
    submits that under the present circumstances, para. 4 is not justified.  In
    support of the contention that the circumstances have changed, the appellant
    put before the court at the outset of the oral argument his own affidavit with
    several exhibits.

[4]

The motion judge, in his endorsement, explained why he made the
    non-contact order (paras. 3, 4).  On the material before the motion judge, that
    order was fully justified.

[5]

We cannot act on untested material placed before us by one party to the
    appeal at the outset of the oral argument.  Nor can we accept as accurate the
    oral representations made by one party to the appeal in the course of the
    submissions.  There is no basis on the material put before us to vary the order
    based on events that may have occurred since June 2010.  We have no knowledge
    of those events and this is not the forum in which to go into them.

[6]

The appellant also submitted that the order below reflected a bias in
    favour of the mother.  We see absolutely no basis for this submission.  The
    reasons of the judge below focussed clearly on the best interests of the
    child.  He gave particular significance to the fact that the child, a fifteen
    year old girl, made it clear that she wanted to be the one to initiate any
    further contact with her father given the past events between them.  The judge
    was entitled to give the childs expressed wishes considerable weight.

[7]

We are satisfied that the appeal must be dismissed.  Given our
    disposition of the matter, the motion brought by the Childrens Lawyer is moot
    and will be dismissed on that basis.

[8]

The respondent is entitled to costs fixed in the amount of $5,000,
    inclusive of disbursements and applicable taxes.  The order will be paid out of
    the monies standing in court as security for costs in action #FC-05-1940-1.  The
    Childrens Lawyer does not seek costs.

Doherty J.A.

J.I. Laskin J.A.

G.J.
    Epstein J.A.


